FILED
                               FOR PUBLICATION                               FEB 17 2016

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


JAMIE KIRKPATRICK, individually,                 No. 12-15080
and as the natural father and legal
guardian of B.W., a minor,                       D.C. No. 3:09-cv-00600-ECR-
                                                 VPC
              Plaintiff - Appellant,
                                                 ORDER
 v.

COUNTY OF WASHOE; AMY
REYNOLDS, WCDSS social worker;
ELLEN WILCOX, WCDSS social
worker; LINDA KENNEDY, WCDSS
social worker,

              Defendants - Appellees.


THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.